      Case 1:09-cr-00192-LAP Document 111 Filed 06/22/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                9 Cr. 192 (LAP)
-against-
                                                      ORDER
PERCELL LIEBERT,

                     Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Percell Leibert’s request for

compassionate release pursuant to 18 U.S.C. section 3582(c)(1)(A).

For the reasons set forth below, the motion is denied.

     I.     FACTUAL BACKGROUND

     On November 26, 2007, Leibert was convicted of being a felon

in possession of a firearm. After serving his term of 84 months’

imprisonment, Leibert began serving three years of supervised

release.    Since   his   release,   Leibert   has   violated   supervised

release three times. First, in December 2016, Leibert admitted to

the specifications of committing a criminal offense— domestic

violence—and absconding from the Probation Department. After a

period in state custody, this Court sentenced him to time served

plus an additional term of supervised release. Second, Leibert

failed to report to the Probation Department and was later arrested

by the U.S. Marshals Service. In April 2018, Leibert admitted to

failing to report to his probation officer for which the Court

                                     1
         Case 1:09-cr-00192-LAP Document 111 Filed 06/22/20 Page 2 of 5



sentenced Leibert to one-year imprisonment with the last three

months to be served in a halfway house. And third and most

recently, in September 2019, Leibert admitted to using cocaine and

marijuana. While awaiting sentencing on this third violation, this

Court    permitted    Leibert    to   enroll   in   an   inpatient   treatment

program. In spite of the Court’s leniency, Leibert absconded from

the   program    quickly      thereafter.   Several      days   later,   Leibert

appeared for a meeting with his probation officer and was arrested.

Ultimately, the Court sentenced Leibert to 13 months’ imprisonment

with no period of supervised release to follow. Leibert is set to

be released October 9, 2020.

      On or about April 16, 2020, counsel for Defendant wrote the

Warden of the MCC seeking release to home confinement, noting that

Defendant had “been afflicted by asthma during times in his

life.”      On May 19, the Defendant filed the present motion.

      II.    APPLICABLE LAW

      Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it finds

that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission

. . .”    See 18 U.S.C. § 3582(c)(1)(A); see also 28 U.S.C. § 994(t)

(“The    Commission,     in    promulgating    general     policy    statements

                                        2
        Case 1:09-cr-00192-LAP Document 111 Filed 06/22/20 Page 3 of 5



regarding    the     sentencing     modification            provisions    in       section

3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary       and    compelling    reasons       for     sentence    reduction,

including the criteria to be applied and a list of specific

examples.”).

       The relevant Sentencing Commission policy statement is found

in U.S.S.G. § 1B1.13.          That section provides that the Court may

reduce the term of imprisonment if “extraordinary and compelling

reasons warrant the reduction,” U.S.S.G. § 1B1.13(1)(A); “the

Defendant is not a danger to the safety of any other person or to

the    community,    as    provided     in    18   U.S.C.      §   3142(g),”        id.   §

1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

       The Application Notes describe the circumstances under which

“extraordinary       and    compelling       reasons    exist.”      Id.       §    1B1.13

Application Note 1.         As the proponent of the motion, the Defendant

bears the burden of proving that “extraordinary and compelling

reasons” exist.      See, e.g., United States v. Butler, 970 F.2d 1017,

1026   (2d   Cir.    1992)    (“A   party     with     an    affirmative       goal   and

presumptive access to proof on a given issue normally has the

burden of proof as to that issue.”); United States v. Clarke, No.

09 Cr, 705 (LAP), 2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010)

(“If the Defendant seeks decreased punishment, he or she has the

burden of showing that the circumstances warrant that decrease.”

                                         3
         Case 1:09-cr-00192-LAP Document 111 Filed 06/22/20 Page 4 of 5



(quoting Butler, 970 F.2d at 1026)); cf. United States v. Hamilton,

715 F.3d 328, 337 (11th Cir. 2013).

     III. DISCUSSION

     First, Defendant has not identified an “extraordinary and

compelling” reason for release.               He is 36 years old, not within

the most vulnerable age groups for COVID-19.                 Although he has “been

afflicted with asthma during periods of his life,” the Government

reports that Defendant’s MCC medical records reflect no recent

episodes of asthma or any asthma medication.                      Thus, Defendant’s

health condition does not pose any particular vulnerability to the

virus.     In addition, as the Government points out in its papers,

the MCC has undertaken numerous measures to mitigate the spread of

the virus in the institution.

     In addition, Defendant has not provided any detail as to his

proposed living conditions, if he were released, that would permit

the Court to determine if he would be safer in the institution or

released.       For example, Defendant does not provide detail about

persons    in    the   proposed   home,       the    type    of   building   and   its

regulations      to    mitigate    spread       of     the    virus,    Defendant’s

employment and any precautions at the place of employment, and the

like.    Thus, the Court finds that the Defendant has not identified

an “extraordinary and compelling” reason warranting release.

     Second, even if the Defendant had provided such a reason, the

section 3553(a) factors, particularly the danger to the community

                                          4
         Case 1:09-cr-00192-LAP Document 111 Filed 06/22/20 Page 5 of 5



and instilling respect for the law, counsel against release.                 As

noted above, Defendant has a long history of non-compliance with

Court-ordered conditions of release.           Defendant has absconded from

supervision on three separate occasions, on two of which law

enforcement had to go out to arrest him.          Under current conditions,

if Defendant repeated that conduct, sending officers out into the

community to arrest him would put them at high risk of infection.

     In addition, Defendant’s prior history of domestic violence

suggests     a   substantial    risk   in    releasing   him   under   current

conditions.      Because of Defendant’s lengthy history of violating

the conditions of his release, this is an unacceptable risk.

     Finally, the need to instill respect for the law counsels

against     releasing    this    defendant    early.     Defendant’s      having

absconded from supervision three times requires that he serve his

full sentence.

     IV.     CONCLUSION

     For the reasons set forth above, Defendant’s motion for

compassionate release pursuant to 19 U.S.C. Section 3582(c)(1)(A)

[dkt. no. 107] is denied.

SO ORDERED.

Dated:       New York, New York
             June 22, 2020

                                __________________________________
                                LORETTA A. PRESKA
                                Senior United States District Judge


                                       5
